Citation Nr: 0218415	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Whether the July 11, 1977 rating decision wherein the RO 
denied entitlement to service connection for 
thrombophlebitis, deep veins, left thigh and calf 
constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran had active military service from May 27, 1976 
to September 8, 1976.

This matter is brought to the Board of Veterans' Appeals 
(the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously remanded by the Board in March 
2001 to clarify whether the veteran desired a hearing and 
for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran indicated that he did not desire a hearing and 
stated that he was not aware of any outstanding evidence 
to substantiate his claim.

Following compliance with due process procedures the RO 
returned the case to the Board for appellate review.  

The Board notes that in his March 2000 substantive appeal 
the veteran raised the issue of entitlement to an 
effective date earlier than November 6, 1996 for the grant 
of service connection for deep vein thrombophlebitis of 
the left leg.  Such issue has been neither procedurally 
developed nor certified for appellate review.  
Accordingly, it is referred to the RO for initial 
consideration and any adjudication deemed appropriate.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
deep vein thrombophlebitis of the left leg when it issued 
an unappealed rating decision in July 1977.

2.  The correct facts as they were known at the time of 
the unappealed July 1977 RO rating decision were before 
the adjudicators.

3.  The July 1977 unappealed RO rating decision did not 
contain any kind of error of fact or law, that when called 
to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The unappealed July 1977 rating decision wherein the RO 
denied entitlement to service connection for deep vein 
thrombophlebitis of the left leg did not constitute CUE.  
38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records including a February 23, 1976 
enlistment physical examination report and a June 2, 1976 
replacement physical examination report are silent for any 
pertinent left lower extremity findings.  

In mid June 1976 the veteran began complaining of left 
lower extremity numbness, pain and swelling.  Left ankle 
cellulitis was noted.  Full range of motion of the left 
lower extremity with tenderness over the left anterior 
tibial region on the left was noted.  Impression suggested 
ruling out stress fracture.

The veteran underwent a special period of hospitalization 
between July and August 1976 for observation and 
evaluation of his chief complaint of left leg swelling.  

Tenderness was noted in the left tibia area and posterior 
compartment of the left leg. Hospital admission diagnosis 
suggested possible compartment syndrome.  Also noted was 
rule out phlebitis.  

During hospitalization the veteran underwent a diagnostic 
work-up of the left lower extremity including bone scans 
and venograms, and the only finding was a large varix of 
the deep venous system of the left calf.  

Specifically, a phlebogram was nondiagnostic for 
occlusion, clot or postphlebitic changes of 
phlebothrombosis.  An x-ray of the left leg revealed a 
small calcification in the area of the left tibia between 
the tibia and fibula.  It was noted that as a result of 
the extensive hospital work-up which was essentially 
negative for other than physical changes of the left leg, 
the decision was made to discharge the veteran from the 
orthopedic service.  

An August 1976 physical examination report for separation 
shows a normal clinical evaluation of the left lower 
extremity including the vascular system.  Physician's 
summary of defects referred to 2-plus pitting edema over 
the left pretibial area.  The right leg was considered 
normal.  It was noted that an extensive evaluation at a 
base hospital between July and August 1976 found no any 
etiologic determination.  

An April 1977 private hospital record referred to a left 
foot injury.  

A June 1977 postservice VA examination report shows 
evidence of thrombophlebitis, deep veins left thigh and 
calf with swelling of the thigh, calf, ankle and foot.  


Criteria

When an issue has been previously denied by the RO, such 
claim may not be reopened and allowed in the absence of 
new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2002).


Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed and amended.  
38 C.F.R. § 3.105(a) (2002).

The regulations in effect at the time of the July 1977 RO 
rating decision concerning the establishment of service 
connection did not vary much from those in effect today.

Service connection may be established for chronic 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

Error in the prior RO rating adjudication of a claim 
exists when, for example, the correct facts, as they were 
known at the time, were not before the adjudicator, or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 
313 (1992).

CUE is the type of error which, had it not been made, 
would have manifestly changed the outcome at the time it 
was made; it is error which is undebatable, so that it can 
be said that reasonable minds can only conclude that the 
original decision was fatally flawed at the time it was 
made.  Russell, 3 Vet. App. at 313-314.

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.


In Thompson v. Brown, 1 Vet. App. 251 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its 
interpretation of the facts is not to be of the type of 
administrative reversible error under 38 C.F.R. § 
3.105(a).  

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication 
does not provide a basis to find the VA committed 
administrative error during the adjudication process.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); 
Robbie v. Derwinski, 1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc).

The CAVC proposed a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 
342, 242, 245 (1994) quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).




Also, if a claimant wishes to raise CUE, there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would 
be CUE on its face, persuasive reasons must be given as to 
why the result would have been manifestly different but 
for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober , 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).   

Importantly, the Board is cognizant of the fact that the 
provisions of the VCAA are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, 
the holding in Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002) has no application in this case.

The record shows that prior to holding in Livesay, the 
Board remanded this case to the RO in March 2001 for 
consideration of the VCAA.  The RO has acknowledged that 
the veteran's claim was specifically considered under this 
new law.

In a February 2002 statement the veteran noted that he was 
unaware of any outstanding evidence to support his claim.


Clear and Unmistakable Error (CUE)

The veteran argues that CUE error existed in the rating 
decision of July 1977, wherein the RO denied entitlement 
to service connection for deep vein thrombophlebitis.  

He argues that the service medical records including 
hospital records surrounding a period of hospitalization 
for observation and evaluation of left leg symptoms 
clearly show the onset of thrombophlebitis in active 
service especially since possible phlebitis was noted at 
hospital admission. 
Importantly, the Board points out that a review for CUE in 
a prior RO decision must be based on the record and the 
law that existed when that decision was made. 
Consequently, the veteran's arguments of CUE in the RO's 
July 1977 decision that are based upon medical findings 
and differences of opinions dated thereafter are without 
legal merit and not for consideration with respect to the 
CUE claim. 

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent 
to the RO's decision challenged, there has been a change 
in the interpretation of the statute or regulation.

In July 1977 the RO denied entitlement to service-
connection for deep vein thrombophlebitis as not shown in 
service.  The RO complied with proper procedural 
regulations.  

The RO reasoned that peripheral vascular disease including 
deep vein thrombophlebitis was not found on special 
diagnostic work-up during a period of hospitalization for 
observation and evaluation of left leg symptoms or on 
physical examination for separation.  The record at the 
time of the July 1977 rating decision was without 
competent medical evidence linking the peripheral vascular 
disease process first shown on VA examination in June 1977 
with the left leg symptoms in service.  

The veteran was notified of the decision but did not file 
a timely appeal therefrom.  The is no evidence showing 
that the veteran did not receive the RO's notification of 
the denial of his claim with appellate rights.  The 
notification letter was not returned to the RO as 
undeliverable.  Moreover, there is no evidence showing he 
was incarcerated at that time.  

Focusing on the available evidence at the time of the July 
1977 rating decision and the prevailing legal authority at 
the time, it is readily apparent that the RO's action was 
within the bounds of sound judgmental discretion, 
regardless of whether or not some adjudicators might have 
reached a different result.  All clinical data were before 
the RO when it considered the case.

The clinical evidence was consistent with and supported 
the finding that the entire evidentiary record clearly 
established the fact that deep vein thrombophlebitis of 
the left leg was not present in service.  

A longitudinal review of the record shows that the correct 
facts as they were known at the time of the unappealed 
July 1977 RO rating decision were before the adjudicators.  
The RO rating decision in July 1977 did not contain any 
kind of error of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

The substance of the veteran's argument appears to allege 
that the RO misevaluated and misinterpreted the evidence 
available to it at the time of the final prior 
determination in July 1977.  The Board points out that 
this allegation does not fit the definition of a viable 
CUE claim.  

Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), 
the CAVC held that the argument that the RO misevaluated 
and misinterpreted the evidence available to it at the 
time of the final prior determination (reweighing of the 
evidence) is not the type of administrative error 
reversible under 38 C.F.R. § 3.105(a).

All of these facts considered with the laws and 
regulations extant at the time of the July 1977 rating 
decision clearly and unmistakably demonstrates that the 
denial of service connection for deep vein 
thrombophlebitis of the left leg was supported by the 
record.  

The facts as they were known at the time clearly and 
unmistakably showed that deep vein thrombophlebitis of the 
left leg was not demonstrated in active service or on 
physical examination for separation therefrom. 

Accordingly, the July 1977 rating action wherein the RO 
denied entitlement to service connection for deep vein 
thrombophlebitis of the left leg did not constitute CUE.


ORDER

T of the July 1977 RO decision on the grounds of CUE is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

